Citation Nr: 1228725	
Decision Date: 08/22/12    Archive Date: 08/30/12

DOCKET NO.  06-17 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for neck disability.

2.  Entitlement to service connection for depression secondary to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from September 1961 to August 1965.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In March 2007, the Veteran presented sworn testimony during a personal hearing before a decision review officer (DRO).  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a May 2009 Board decision, the neck disability claim was reopened and both claims were remanded for further evidentiary development.  The VA Appeals Management Center (AMC) continued the previous denials in a December 2009 supplemental statement of the case (SSOC).  


FINDINGS OF FACT

1.  A chronic neck disability did not manifest in service and current disability is not attributable to the Veteran's military service.

2.  Depression was not proximately caused by or a result of a service-connected disability.

3.  Depression did not manifest in service and is not attributable to the Veteran's military service.


CONCLUSIONS OF LAW

1.  The Veteran does not have a neck disability that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & West Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2011).

2.  The Veteran does not have depression that is the result of disease or injury incurred in or aggravated by active military service; depression is not proximately due to, or the result of, a service-connected disability.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.304 (2011); 38 C.F.R. § 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 200 & West Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2002 & West Supp. 2011); 38 C.F.R. § 3.159(b) (2011).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).

The Board finds that all notification and development action needed to arrive at a decision as to the claims on appeal has been accomplished.  Through notice letters dated in April 2005 and July 2005, the RO notified the Veteran of the information and evidence needed to substantiate his claims.

The Board also finds that the April 2005 and July 2005 notice letters satisfied the statutory and regulatory requirement that VA notify a claimant which evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) and 38 C. F.R. § 3.159(b)).  In the letters, the RO notified the Veteran that VA was responsible for obtaining relevant records from any Federal agency and that the RO would make reasonable efforts to obtain relevant records not held by a Federal agency, such as from a state, private treatment provider, or an employer.  Additionally, the notice letters requested the Veteran to submit medical evidence, opinions, statements, and treatment records regarding his disabilities.  Consequently, a remand of these issues for further notification of how to substantiate the claims is not necessary.

There is no indication that any additional action is needed to comply with the duty to assist in connection with the issues on appeal.  The evidence in the claims file includes VA and private treatment records, statements of the Veteran, and service treatment records (STRs).  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.  Thus, the Board finds that VA has properly assisted the Veteran in obtaining any relevant evidence.

Pursuant to the May 2009 Board Remand, the agency of original jurisdiction (AOJ) sent the Veteran a letter dated in July 2009 requesting that he complete Authorization and Consent to Release Information forms (VA Form 21-4142) with respect to outstanding private treatment records.  However, the Veteran did not return the requested forms to the AOJ.  To the extent that such medical evidence exists, it is the Veteran's responsibility either to furnish it directly to VA or to identify it with reasonable specificity so that VA can obtain it.  The Veteran has done neither.  Therefore, VA has no further duty to him with respect to obtaining these records.

Also upon remand, the Veteran was afforded VA examinations in October 2009 as to his neck disability and depression claims, the reports of which are of record.  The examination reports contain sufficient evidence by which to decide the claims.  The reports address the nature and etiology of the claimed disabilities.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

II.  Neck disability

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

In order to establish service connection for the claimed disorder, there must be (1) competent and credible evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) competent and credible evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).

Here, the Veteran contends he is entitled to service connection for a neck disability, which is due to his military service.  Specifically, the Veteran has stated that his current neck disability is the result of an in-service motor vehicle accident in which he sustained whiplash.  See, e.g., the Appellant's Post-Remand Brief dated December 2011.  For the reasons set forth below, the Board concludes that service connection is not warranted.

The Board initially notes that the Veteran's STRs include entries dated in February 1964 that document the in-service motor vehicle accident and a contemporaneous diagnosis of "strain of neck."  In an STR dated in August 1964, it was noted that the Veteran experienced immediate symptoms of pain in his neck following the February 1964 motor vehicle accident.  A diagnosis of "remote flexion injury to the neck" was also indicated.  See the STR dated August 1964.  The report of the July 1965 service separation examination explained that the Veteran had suffered a whiplash injury to the neck and lumbosacral strain after the accident in February 1964 for which he was "followed and treated by orthopedics at Loring Air Force Base with no permanent pathology found."  It was further noted that the Veteran responded well to physical therapy.  No residual symptoms of the Veteran's neck were indicated in the service separation examination report.

Post-service treatment records showed that, following an x-ray of the cervical spine, the Veteran was diagnosed with degenerative disc disease (DDD) in December 1985.  Treatment records dated in January 1986 documented the Veteran's report that he had experienced "neck stiffness ache off and on" since his in-service motor vehicle accident.  An x-ray conducted in January 1986 revealed "nominal degenerative or traumatic changes of the cervical spine."  Further, post-service treatment records indicated that the Veteran suffered a work-related injury in June 2004 when he struck his head climbing down a ladder.  See letter from Dr. G.L.W. dated in July 2004.  The injuries he sustained resulted in the sudden onset of severe pain in the neck, shoulder, and arm.  Id.  In his letter, Dr. G.L.W. diagnosed the Veteran with left cervical radiculopathy, cervical disc herniation, and cervical spinal stenosis."  Magnetic Resonance Imaging (MRI) conducted in July 2004 revealed "1.  Posterior protrusion/spondylosis from C3 to the C7 segment causing spinal stenosis...[and] 2.  Lateral canal stenosis also evidence from C3 to the C7 segment, most marked at C4-5."  In an August 2004 letter, Dr. G.L.W. opined, "[i]n my opinion, [the Veteran] continues to demonstrate significant disc degeneration with osteophyte formation at the C4-5, C5-6, and C6-7 levels."  In a June 2005 letter, Dr. J.S.M. reiterated that the Veteran had been experiencing neck pain, shoulder pain and arm pain since the time of his June 2004 work accident.  In August 2005, the Veteran underwent surgery to fuse his C6-7 vertebra.

In an evaluation dated April 2006, Dr. R.A.H. outlined the Veteran's medical history and concluded that "[t]hese facts unequivocally confirm, by comparative analysis of medical records going back to 1985, that this Veteran was experiencing a "chronic" condition as the symptoms involving his cervical spine and symptoms involving his lumbar spine had not resolved and had become chronic and permanent since this service-connected injury in 1963/1964."  He explained that "[t]he findings of degenerative disc disease confirmed [in] December 1985, taken into conjunction with the patient's history of numbness in both arms and cervical pain did, in fact, confirm as of December 1985, a 'chronic' service-connected condition involving his cervical spine which was persistently symptomatic up through 1985 and did specifically involve service-connected trauma to the C4-5 and C5-6 discs." 

In contrast, the Veteran was afforded a VA examination in October 2009 at which time the examiner concluded that "after a review of the medical records, taking a history, performing a physical examination and a review of the medical literature, the Veteran's current neck disability is less likely as not a result of residuals of the in-service February 1964 rear-end automobile accident and is at least as likely as not a result of the 2004 on the job injury that lead to the cervical operation.  The examiner explained that "[t]he medical record shows multiple low back visits with minimal neck complaints after the acute phase.  The Veteran was working as a commercial electrician until the 2004 accident; he has not worked since the accident.  The Veteran reports the neck condition never returned to the pre-2004 accident condition."  As to the positive nexus opinion rendered by Dr. R.A.H., the examiner concluded that Dr. R.A.H.'s conclusions were "without merit."  Specifically, the VA examiner explained that the literature reports disc changes are common in asymptomatic persons.  In addition, "the trauma experienced in 2004 was significantly greater than that in 1964."  The VA examiner referred to multiple medical literature sources in support of his conclusion.

The Board has considered the medical opinion of Dr. R.A.H. relating the Veteran's currently diagnosed cervical spine disability to the in-service motor vehicle accident.  Significantly, in rendering his opinion, Dr. R.A.H. did not address the more than twenty-year gap between the in-service injury and the initial diagnosis of degenerative disc disease of the cervical spine in December 1985.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).

In contrast, the October 2009 VA opinion appears to be consistent with the Veteran's medical history is supported by medical literature.  Moreover, the October 2009 VA medical opinion appears to have been based upon a review of the record and analysis of the Veteran's entire history, including the Veteran's in-service experience as recounted by the Veteran himself.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) (the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion").  

The Board has considered the Veteran's assertions that he has had neck symptomatology since his active service.  Lay evidence concerning continuity of symptoms after service, if credible, is ultimately competent, regardless of the lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Board finds that the October 2009 VA examiner's opinion, which was based in part on the Veteran's history, is more persuasive as to whether the claimed disability is attributable to his military service than the Veteran's contentions as to the chronicity of his claimed neck disability.  Indeed, when the Veteran left military service it was specifically noted that he had no residuals of the in-service injury.  This information causes the Board to conclude that the Veteran's statements regarding continuity are not credible.  

Moreover, the Board acknowledges the Veteran's contentions that his currently diagnosed neck disability is related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render competent medical opinion as to etiology and diagnosis of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1) (2011).  Consequently, the Veteran's own assertions as to etiology and diagnosis of a disability have no probative value.

The Board is persuaded that the Veteran's currently diagnosed neck disability did not result from the injury sustained during his active military service.  Nor has the present condition been shown to have developed during service or as a result of an established event, injury, or disease during service.  In this regard, the Board finds persuasive the October 2009 VA examiner's opinion that the Veteran's current neck disability is not related to his reported in-service injury; nor is his neck disability a chronic residual of the in-service injury.  The service records support the examiner's opinion that the difficulties experienced in service did not result in chronic residuals.

The Board is charged with weighing the positive and negative evidence; resolving reasonable doubt in the Veteran's favor when the evidence is in equipoise.  The Board finds that the preponderance of the evidence is against the claim of service connection for neck disability.  As the probative evidence of record does not support a conclusion that a neck disability is related to the in-service injury sustained by the Veteran, an award of service connection may not be made.  The preponderance of the evidence is against the claim.

III.  Depression

Service connection may also be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. Derwinski, 2 Vet. App. 34 (1991).

The Board notes that there has been an amendment to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 (Sept. 7, 2006) (codified at 38 C.F.R. § 3.310). The amendment sets a standard by which a claim based on aggravation of a non-service-connected disability by a service-connected one is judged.  Although VA has indicated that the purpose of the regulation was merely to apply the Court's 1995 ruling in Allen, it was made clear in the comments to the regulation that the 2006 changes were intended to place a burden on the claimant to establish a pre-aggravation baseline level of disability for the non-service-connected disability before an award of service connection based on aggravation may be made.  This had not been VA's practice, which strongly suggests that the revision amounts to a substantive change in the regulation.  Given what appear to be substantive changes, and because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. § 3.310 in effect before the revision, which version favors the claimant.  See 38 C.F.R. § 3.310 (2006).

In this matter, the Veteran has contended that the claimed depression is due to his currently diagnosed neck disability.  However, as was discussed above, the evidence of record does not support a finding that the Veteran's neck disability is the result of his military service.  As the Board is not granting service connection for neck disability the Veteran's contentions of secondary service connection are without merit.  See 38 C.F.R. § 3.310(a).

The Veteran has not contended, nor does the record demonstrate that he developed depression during his military service.  To this end, the Board notes that STRs, including the July 1965 service separation examination, are absent any complaint of or treatment for psychological complaints, including depression.

In the absence of an in-service incurrence of disease or injury, it follows that medical nexus and continuity evidence is necessarily lacking as well.  In fact, the record is absent any competent evidence of nexus between the Veteran's currently diagnosed depression and his military service.  Rather, as will be discussed below, the medical evidence shows that the Veteran's depression is due to his physical problems including his neck disability, which are not service connected.

Post-service treatment records dated in February 2005 indicate that the Veteran "has become very depressed and has had [a] recent divorce and is feeling very distraught as well.  Feeling he needs to maybe get some help."  VA treatment records dated in August 2005 reveal that the Veteran was feeling anxious and was focused on surgery on a cervical spur in his neck.  In an April 2006 medical opinion, Dr. R.A.H. diagnosed the Veteran with moderate to severe chronic permanent clinical depression and opined that it was secondary to his intractable cervical and lumbar spine pain.

Pursuant to the May 2009 Board Remand, the Veteran was afforded a VA psychological examination at which time he was diagnosed with depressive disorder, not otherwise specified (NOS).  The examiner noted the Veteran's assertions that his depression is caused by his pain, sleep problems, and not being able to do much physically, as a result of his medical condition.  The examiner then concluded, "[i]t is likely his depression was caused or made chronically worse by his cervical spine disability."

Thus, the evidence of record does not show that the Veteran's depression is related to his military service.  As indicated above, there is no evidence that the Veteran suffered from depression during his military service.  The Board additionally observes that post-service records are negative for complaints, treatment or diagnosis of depression for twenty years after service.

In addition to the lack of evidence showing that depression manifested during service, as well as the absence of evidence of a continuity of relevant symptoms since active duty, the competent and credible evidence of record does not link the Veteran's current depression to his military service.  As noted above, such evidence does not show that there was an event, disease, or injury in service to which the above-identified disabilities could be related.  See 38 C.F.R. § 3.159(c)(4)(i); cf. Duenas v. Principi, 18 Vet. App. 512, 517 (2004), citing Paralyzed Veterans of Am. V. Sec'y of Veterans Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that a medical examination conducted in connection with claim development could not aid in substantiating a claim when the record does not already contain evidence of an in-service event, injury, or disease).

Accordingly, and based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for depression.  Because the preponderance of the evidence is against this claim, the benefit-of-the-doubt provision does not apply.  Therefore, service connection for depression is not warranted.  The benefit sought on appeal is denied.


ORDER

Entitlement to service connection for neck disability is denied.

Entitlement to service connection for depression is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


